In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐2614 
LEONARD KIDD, 
                                                 Petitioner‐Appellant, 

                                   v. 

MICHAEL LEMKE, Warden, 
                                                 Respondent‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
          No. 1:11‐cv‐06839 — Samuel Der‐Yeghiayan, Judge. 
                      ____________________ 

   ARGUED OCTOBER 3, 2013 — DECIDED NOVEMBER 1, 2013 
                ____________________ 

   Before POSNER, FLAUM, and WILLIAMS, Circuit Judges. 
     FLAUM, Circuit Judge. Leonard Kidd was convicted of ten 
counts of murder in 1987 and sentenced to death. On appeal, 
his conviction was reversed and the case was remanded for a 
new  trial.  At  his  new  trial,  Kidd  waived  the  assistance  of 
counsel and represented himself, despite the trial judge’s re‐
peated warnings and advice. Kidd was convicted again, and 
is  currently  serving  a  life  sentence.  He  now  petitions  for  a 
writ  of  habeas  corpus,  arguing  that  his  Sixth  Amendment 
2                                                          No. 12‐2614 

rights  were  violated  because  his  decision  to  represent  him‐
self  was  neither  knowing  nor  voluntary.  The  district  court 
denied Kidd’s habeas petition, and we affirm. 
                                         I. Background 
    On October 28, 1980, a fire broke out in a Chicago apart‐
ment building, killing ten children. Kidd became a suspect in 
1984,  following  his  arrest  on  unrelated  charges.1  He  was 
charged  with  arson  and  ten  counts  of  murder,  and  his  first 
trial  was  in  1987.  Robert  Strunck,  a  public  defender,  repre‐
sented him. Kidd was convicted on all counts and sentenced 
to  death.  In  1992,  the  Illinois  Supreme  Court  reversed  his 
conviction due to trial errors and remanded for a new trial. 
   We  now  set  out  this  case’s  procedural  history  at  some 
length.  Although  we  limited  Kidd’s  current  appeal  to  the 
voluntariness of his waiver, Kidd draws upon several of his 
earlier arguments, and earlier proceedings are relevant here. 
A. Kidd’s waiver of counsel on retrial 
    After the remand, Kidd filed a pro se motion seeking ap‐
pointment  of  counsel  other  than  Strunck.  At  a  July  1992 
hearing, Kidd asked the court to appoint “Dan Webb or Jen‐
ner  &  Block”  as  his  new  attorney.  When  the  court  asked 
why, Kidd said that his was a capital case and that he would 
“prefer for one of them to represent me.” Strunck worked for 
the public defender’s office and Kidd “would rather for any‐
one outside of the office to handle this case now.” The court 
told Kidd that it would not appoint Webb or Jenner & Block 
to represent him, as he had “very competent” counsel. Kidd 

                                                 
1 In this unrelated case, Kidd was ultimately convicted of arson and four 

counts of murder. 
No. 12‐2614                                                              3

responded that the public defender “did a well good job on 
this case,” but continued, “[a]ll I am saying is that I feel that 
it  would  be  my  best  interest,  I  would  feel  more  secure  and 
comfortable, you know—I don’t want to have to go back on 
death  row.”  The  court  told  Kidd  that  Webb  or  Jenner  & 
Block would have to represent him pro bono and then tabled 
the issue. Ultimately, Kidd was unable to find private coun‐
sel. 
    Kidd’s  case  was  set  to  go  to  trial  in  September  1994—
more than two years after the remand. On August 23, 1994, 
Strunck  told  the  court  that  Kidd  wanted  to  proceed  pro  se. 
As the colloquy that followed is critical to our waiver analy‐
sis, we set it out at some length: 
       STRUNCK: Mr. Kidd has also informed me af‐
       ter  a  recent  jail  visit  that  it’s  his  desire  in  this 
       matter to go, pro se. 
       …  Obviously,  the  relationship,  I  believe,  goes 
       back approximately 10 years.  
       Now,  I  have  explained  to  him  that  absolutely, 
       he has a right to go pro se. It is not—probably 
       not  in  his  best  interest.  That  it  goes  without 
       saying, that Leonard Kidd is not a licensed at‐
       torney, in the State of Illinois or any other state 
       nor  does  he  have  any  formal  legal  education, 
       legal training nor has he tried any cases. 
       Basically, Judge, I have informed him that this 
       is obviously not in his best interest to proceed, 
       pro se. He wishes to address the Court on that 
       issue.  
4                                                       No. 12‐2614 

     Your Honor, obviously, he has a right to do as 
     he pleases. 
     COURT:  It  would  be  disruptive  or  [a]  hin‐
     drance to an orderly trial. Go ahead, Mr. Kidd? 
     KIDD:  Yeah,  I  feel  it  is  in  my  best  interest  to 
     go, pro se. 
     COURT:  Well,  of  course,  I  would  disagree.  I 
     think you would be absolutely and totally fool‐
     ish to undertake this trial without a good law‐
     yer, an experienced lawyer in this case. A law‐
     yer who has already [fought] one trial for you 
     and  knows  the  case  and  has  always  been  ex‐
     tremely  vigorous  and  energetic  and  conscien‐
     tious in trying to defend you. 
     You  know  very  well  that  you  can  receive  the 
     death  penalty  on  this  case.  You  were  for  20 
     years in the Illinois Department of Corrections 
     through  natural  life  to  the  death  penalty,  and 
     you  would  be  called  upon  to  make  your  own 
     arguments, to make your own objections, gath‐
     er  your  own  legal  written  instructions  at  the 
     end of the case, to introduce evidence.  
     You have, I think, a good idea from your trials, 
     all that it takes to conduct a trial, to conduct a 
     defense. And you would be called upon to do 
     so. 
     KIDD: Yeah. 
No. 12‐2614                                                           5

       COURT: Well—so, I really urge you not to try 
       to  undertake  to  defend  yourself,  but  to  stay 
       with your lawyer. 
       KIDD:  It looks like  that’s my  only way  out. It 
       looks like my best way out, though. 
       COURT:  Think  about  it  again  and  see  if  you 
       still  have  the  same  thought  on  September  7th, 
       which  is  the  trial  date.  It  is  going  to  go  ahead 
       on  September  7th,  whether  you  are  your  own 
       lawyer  or  you  wish  Mr.  Strunck  to  keep  de‐
       fending you. 
       But  particularly  in  this  case,  which  is  not  a 
       simple  case,  requires  presentation  of  a  good 
       cross  examination,  involves  the  death  penalty, 
       which  calls  all  kinds  of  things  that  you  know 
       about  since  you  went  through  this  trial  al‐
       ready. 
       I have real doubt whether you can do it your‐
       self.  
       KIDD:  People  sit  right  there  on  the  stand  and 
       lied  to  you.  I  do  it  myself.  I  ain’t  going  to  go 
       through what I did. 
       COURT: We’ll see. You better rethink it. We’ll 
       see you September 7th. 
Kidd  then  asked  for  copies  of  “the  transcript”  and  a  court 
order  for  the  law  library.  When  the  government  discussed 
changes to its witness list, Kidd asked whether he needed to 
prepare a list as well. He told the court that he was definitely 
going  to  add  witnesses.  The  court  then  gave  the  parties  a 
6                                                     No. 12‐2614 

deadline;  Kidd  said  the  date  was  “cutting  it  short”  but  he 
would  try  his  best  to  meet  it.  When  the  court  pointed  out 
that it would be difficult for Kidd to meet deadlines while in 
custody,  Kidd  responded,  “[b]ut  sometimes  you  have  no 
choice, when people sit right there on the stand and lie, too.”  
    The court followed up with Kidd’s pro se request a week 
later, on August 31, 1994: 
       COURT:  Mr.  Kidd,  do  you  still  have  that  in 
       mind,  or  are  you  agreeable  to  having  Mr. 
       Strunck continue to represent you? 
       KIDD: I still have that in mind. 
       COURT:  You  realize  that  this  case  is  going 
       ahead to trial next week, so you would have to 
       be  ready  to  represent  yourself  next  week?  Do 
       you understand that? 
       KIDD: Yes. 
       COURT: … You’re charged with ten counts of 
       murder  and  a  count  of  arson,  aggravated  ar‐
       son, I believe. And I must tell you then the na‐
       ture  of  those  charges,  which  I  think  you  al‐
       ready know since you went through a trial on 
       them. 
       Secondly,  you  should  also  know  that  on  the 
       murder charges, the minimum is 20 years, and 
       the maximum is the death penalty. You under‐
       stand  that  that’s  the  minimum  and  the  maxi‐
       mum. 20 years is the minimum; the death pen‐
       alty is the maximum.  
No. 12‐2614                                                     7

      If there’s a penitentiary sentence, the sentences 
      can run concurrent, together at  the same time, 
      or consecutive, one to follow the other. 
      You  also  must  be  informed,  and  I’m  sure  you 
      already know, that you have a right to counsel, 
      and if you are indigent, without money, coun‐
      sel,  Mr.  Strunck,  the  public  defender,  will  be 
      appointed for you. Do you understand? 
      KIDD: Yeah. 
      COURT:  Now,  the  other  thing,  as  I  think  I 
      mentioned  to  you  before,  if  we  go  to  trial  on 
      this  case  and  you  act  as  your  own  lawyer, 
      you’re  going  to  be  responsible  for  your  de‐
      fense. You’re going to be responsible to present 
      evidence  according  to  the  rules  of  evidence 
      and the rules of procedure.  
      You’re  going  to  be  responsible  for  cross‐
      examining witnesses against you. You’re going 
      to  be  responsible  for  bringing  in  appropriate 
      instructions that you might want, legal instruc‐
      tions.  All  the  kinds  of  things  you  saw  your 
      lawyer  do during the first trial, that’s your re‐
      sponsibility.  
      You can’t order Mr. Strunck to do this for you 
      and then order him to sit down, and you’ll car‐
      ry  on  from  there.  You’re  responsible  for  your 
      own defense. That means presenting evidence, 
      it means cross‐examining, it means introducing 
      possibly exhibits into the case, it means having 
8                                                      No. 12‐2614 

       legal instructions at the end of the case. Do you 
       understand that? 
       KIDD: Yes. 
       COURT: And knowing all those things, do you 
       still wish to represent yourself? 
       KIDD: Yeah. 
   The  court  then  allowed  Kidd  to  proceed  pro  se,  with 
Strunck as standby counsel. Kidd was again convicted of all 
charges. At Kidd’s request, Strunck represented him during 
the penalty phase of his capital case. 
B. Penalty phase and post‐trial motions 
    During the penalty phase, the defense presented mitiga‐
tion  evidence.  Dr.  Linda  Wetzel  found  that  Kidd’s  1993  IQ 
test score, 73, placed him in the borderline mentally retarded 
range  according  to  one  accepted  classification  scheme,  and 
“at  the  high  end  of  the  mentally  retarded  range  of  intelli‐
gence”  according  to  another.  Moreover,  Kidd  had  a  seizure 
disorder and  suffered from “impaired brain functions.” His 
memory  and concentration were  very poor; if sentences be‐
came  too  complex,  Kidd  needed  repetition  and  for  the 
speaker  to  slow  down.  However,  she  found  that  Kidd  was 
“good  at  expressing  himself.”  Another  defense  expert,  Dr. 
George  Savarese,  testified  that  Kidd  had  been  diagnosed  as 
mentally  retarded  three  times  during  his  youth  (after  IQ 
tests of 64, 67, and 63 in 1968, 1971, and 1976, respectively). 
    The parties also stipulated that the state’s psychiatrist ex‐
amined Kidd in 1985 and said he was malingering. Ultimate‐
ly, Kidd was again sentenced to death. (In 2003, Illinois Gov‐
No. 12‐2614                                                                   9

ernor  George  Ryan  commuted  all  death  sentences,  Kidd’s 
included, to life in prison without the possibility of parole.) 
    Strunck and Kidd both filed post‐trial motions for acquit‐
tal, which the trial court denied. In his pro se motion, Kidd 
claimed that during his trial he used cocaine, marijuana, and 
the  antidepressant  Sinequan,  which  he  said  he  took  under 
medical  direction.  He  asserted  that  Sinequan  made  him 
drowsy during trial. He did not specify which drugs, if any, 
he had used at the time of his waiver. The trial court did not 
find Kidd’s account credible, saying that Kidd “was compe‐
tent, was totally mentally fit, he was sober as anyone in the 
Courtroom, and he didn’t do a bad job as his own lawyer.” 
C. Direct appeal to the Illinois Supreme Court  
     Kidd appealed to the Illinois Supreme Court.2 He argued 
that  under  state  law,  he  should  have  received  a  pretrial 
competency  hearing  due  to  his  use  of  psychotropic  drugs. 
Illinois  law  mandates  that  a  defendant  receive  a  formal 
competency hearing when taking psychotropic drugs under 
medical  direction,  see  Ill.  Code  Crim.  Pro.  §  104‐21(a);  how‐
ever, the court found that the record did not clearly establish 
that Kidd had taken Sinequan under medical direction. The 
court  further  found  that  Dilantin—an  anti‐seizure  medica‐
tion that Kidd claimed he had also taken throughout the tri‐
al—did not qualify as a psychotropic drug.  
   Kidd  also  argued  that  he  did  not  knowingly  and  intelli‐
gently  waive  his  right  to  counsel  because  he  was  “a  brain‐
damaged  and  epileptic  man  who  depended  on  anti‐seizure 

                                                 
2  Attorney  Strunck  did  not  handle  Kidd’s  direct  appeal,  nor  any  other 

stage of Kidd’s proceedings. 
10                                                     No. 12‐2614 

medication  and  who  also  received  anti‐depressants.”  His 
condition prevented him from making a knowing and intel‐
ligent  choice,  he  argued.  In  addition  to  his  claims  of  drug 
use, Kidd relied on Dr. Wetzel and Dr. Savarese’s testimony 
about his mental impairment and the possibility that he was 
mentally  retarded.  The  Illinois  Supreme  Court  noted  that 
there was disputed evidence in the record as to which medi‐
cations Kidd was taking and at what times. It also found that 
the parties’ experts had disputed the extent of Kidd’s mental 
impairment,  if  any. The court thus  held that it was  “unable 
to  say  that  [Kidd’s]  purported  mental  limitations  and  disa‐
bilities precluded his knowing and intelligent waiver.”  
D. Postconviction proceedings in the trial court 
   At  the  initial  stage  of  his  state  postconviction  proceed‐
ings—before  the  same  judge  who  presided  over  his  trial—
Kidd  renewed  his  argument  that  the  court  should  have  or‐
dered  a  formal  competency  hearing  because  Kidd  was  tak‐
ing  psychotropic  drugs  under  medical  direction.  Kidd  also 
argued that his waiver of counsel was not voluntary. 
    In  arguing  that  he  should  have  received  a  competency 
hearing,  Kidd  produced  medical  records  showing  that  he 
was  indeed  taking  Sinequan  at  the  time  of  his  August  1994 
waiver  and  throughout  his  second  trial.  In  addition,  Kidd 
included a report by Nancy Cowardlin, who concluded that 
Kidd had severely subaverage intelligence and lagged func‐
tionally.  Kidd  also  submitted  the  affidavit  of  Dr.  Deborah 
Mash.  After  reviewing  the  trial  record,  Kidd’s  medical  rec‐
ords,  and  his  psychiatric  and  psychological  reports,  Dr. 
Mash  diagnosed  Kidd  with  Organic  Brain  Dysfunction  and 
mental retardation. She found that Kidd had been prescribed 
Sinequan  throughout  August  and  September  of  1994,  and 
No. 12‐2614                                                                    11

that  the  Sinequan  would  have  significantly  slowed  Kidd’s 
cognition  and  thought  processes.  Sinequan’s  effect  on  Mr. 
Kidd “required that a fitness evaluation be conducted before 
trial  to  determine  Mr.  Kidd’s  competence  to  waive  counsel, 
his  ability  to  understand  the  nature  of  the  charges  against 
him, and his ability to assist in his own defense.” Dr. Mash 
also  found  that  the  medical  records  showed  that  Kidd  had 
taken Dilantin throughout his trial, which constituted an ad‐
ditional reason that a competency hearing should have been 
conducted before Kidd’s waiver and trial. 
     The trial court was not persuaded by this new evidence. 
It  found  nothing  that  called  into  question  its  conclusion—
and the Illinois Supreme Court’s conclusion—that Kidd was 
at all times competent to waive counsel and stand trial. 
    Kidd  also  argued,  for  the  first  time,  that  his  waiver  of 
counsel was involuntary. He said that he had no choice but 
to  represent  himself  because  of  Strunck’s  ineffective  assis‐
tance  and  the  trial  court’s  refusal  to  appoint  other  counsel. 
Kidd claimed that Strunck had abandoned his duty of loyal‐
ty  to  Kidd  and  was  unwilling  to  prepare  adequately  for 
Kidd’s second trial. 
    Kidd submitted several affidavits in support of his claim. 
His new public defender, Richard Cunningham, said that in 
June  1988—before  Kidd’s  first  trial—Cunningham  observed 
a  handwritten  sign  in  Strunck’s  office  that  read  “Leonard 
Kidd 14, Society 0.”3 Cunningham added that when he first 
contacted  Strunck  to  discuss  Kidd’s  case,  Strunck  became 
                                                 
3  In  the  instant  case,  Kidd was  charged with  killing  ten  people  in 1980. 

He was also charged with killing four other people in a later, unrelated 
incident. 
12                                                     No. 12‐2614 

angry, used profanity to describe Kidd, and said that Kidd’s 
going  pro  se  was  “his  little  scam.”  Kidd  also  submitted  an 
affidavit  from  another  detainee  at  the  same  jail,  Ronald 
Kliner,  who  said  that  he  had  observed  hostile  interactions 
between Strunck and Kidd. After one conversation in which 
Strunck refused to interview or call at trial certain witnesses 
whom Kidd suggested, Strunck allegedly told Kidd, “If you 
don’t  like  me  being  your  lawyer—do  it  yourself.  I’ll  ride 
with  you  on  the  helicopter  to  your  execution!”  Kidd  also 
submitted  his  own  affidavit.  He  said  that  Strunck  tried  to 
convince  him  to  plead  guilty;  that  Strunck  became  angry 
when  Kidd  refused  to  do  so;  that  Strunck  said  the  jury 
would  find  Kidd  guilty  again;  that  Strunck  rejected  Kidd’s 
trial advice; and that Strunck said he would just “go through 
the motions” at trial. Under these circumstances, Kidd said, 
he felt that he had no choice but to represent himself. 
    The  trial  court  rejected  Kidd’s  claim  that  his  waiver  of 
counsel was involuntary. The court said it had observed no 
antagonism between Kidd and Strunck at any time after the 
remand.  In  fact,  the  court  stated  that  Strunck  had  “fought” 
for Kidd in both trials. The court noted that Kidd had invited 
Strunck to return as his counsel during the sentencing phase 
and for post‐trial motions. Even if Strunck did hold personal 
animosity  toward  Kidd,  the  court  reasoned,  that  did  not 
mean he had given such ineffective assistance that Kidd had 
no choice but to represent himself.  
E. Postconviction proceedings in the Illinois Appellate 
   Court 
   Kidd  appealed  to  the  Illinois  Appellate  Court,  raising 
two  arguments.  First,  he  argued  that  the  trial  court  should 
have ordered a competency hearing because there was suffi‐
No. 12‐2614                                                           13

cient  evidence  at  the  time  of  his  waiver  to  support  a  “bona 
fide doubt” of his competency. See Ill. Code Crim. Pro. § 104‐
11(a). The Illinois Appellate Court held that Kidd procedur‐
ally defaulted this claim by not raising it on direct appeal. In 
any  event,  the  court  found,  the  additional  proof  of  Kidd’s 
use of medication and mental impairment was insufficient to 
establish  a  bona  fide  doubt  of  his  fitness  at  the  time  of  the 
waiver.  The  court  noted  that  there  was  no  evidence  that 
Kidd displayed any erratic behavior. It emphasized that “af‐
ter  over  two  years  of  observation,  the  trial  court  concluded 
that  defendant  was  competent,  totally  mentally  fit  and  his 
efforts as pro se counsel supported that finding.” 
    Second,  Kidd  renewed  his  argument  that  he  had  no 
choice  but  to  proceed  pro  se  because  Strunck  was  unpre‐
pared  and  had  “abandoned”  him.  The  Illinois  Appellate 
Court  also  rejected  this  theory.  It  found  that  the  record  did 
not support Kidd’s claims about Strunck’s ineffectiveness. It 
reasoned that Strunck had already gone through one trial, so 
he  could  not  be  considered  unprepared.  And  it  dismissed 
Kidd’s  contentions  about  Strunck  not  calling  certain  wit‐
nesses  as  mere  disagreements  over  trial  strategy.  It  further 
found  that  Kidd’s  allegations  of  Strunck’s  hostility  toward 
Kidd  were  contradicted  by  the  trial  court’s  observations  of 
Strunck when he acted as counsel and standby counsel.  
     In  sum,  the  Appellate  Court  found  no  reason  to  doubt 
the trial court’s assessment that Kidd’s waiver was knowing 
and  voluntary:  “The  record  indicates  that  defendant  was 
properly questioned and admonished by the trial court and 
simply  decided  that  he  would  be  best  suited  to  represent 
himself  against  the  witnesses  he  believed  were  lying.”  The 
Illinois Supreme Court declined to hear Kidd’s appeal. 
14                                                        No. 12‐2614 

F. Habeas review 
    Kidd then filed a habeas petition in federal district court. 
First,  he  raised  his  competency  claim  again.  Second,  he  ar‐
gued that his waiver was not knowing and voluntary.  
     The  district court denied  the  petition. It  agreed  with the 
Illinois  Appellate  Court  that  Kidd’s  competency  claim  was 
procedurally defaulted. Nonetheless, it found the claim mer‐
itless: “the record does not reflect a basis for the trial court to 
have found a bona fide doubt as to Kidd’s fitness to proceed 
pro se.” The district court agreed with the Illinois Appellate 
Court’s  assessment  of  Kidd’s  lack  of  erratic  behavior,  the 
conflicting  expert  testimony  about  his  mental  capabilities, 
and the fact that he had changed his story about drug use. 
    In  rejecting  Kidd’s  argument  that  his  waiver  was  not 
knowing and voluntary, the district court found that the Illi‐
nois Appellate Court’s conclusion was neither an unreason‐
able application of Supreme Court precedent, nor based up‐
on  any  unreasonable  finding  of  fact.  The  district  court  re‐
viewed  the  trial  court’s  discussions  with  Kidd  before  his 
waiver  and  concluded  that  the  record  “clearly  indicate[s] 
that Kidd was cognizant of what he was doing.”  
    We limited Kidd’s current appeal to the issue of whether 
his waiver of counsel was knowing and voluntary. 
                           II. Discussion 
     We  may  grant  a  writ  of  habeas  corpus  only  if  the  peti‐
tioner’s  custody  is  “in  violation  of  the  Constitution  or  laws 
or  treaties  of  the  United  States.”  28  U.S.C.  § 2254(a).  Where 
the state court adjudicated the petitioner’s claim on the mer‐
its,  its  decision  must  either  be  (1) “contrary  to,  or  involve[] 
an  unreasonable  application  of,  clearly  established  Federal 
No. 12‐2614                                                          15

law, as determined by the Supreme Court,” or (2) have “re‐
sulted  in  a  decision  that  was  based  on  an  unreasonable  de‐
termination of the facts in light of the evidence presented in 
the state court.” Id. § 2254(d)(1)–(2). The state court’s factual 
findings  are  presumed  correct,  and  rebutting  them  requires 
clear and convincing evidence. Sturgeon v. Chandler, 552 F.3d 
604, 612 (7th Cir. 2009). If the petitioner can show that a state 
court’s  decision  was  unreasonable  under  § 2254(d),  we  re‐
view the petitioner’s arguments de novo. See Williams v. Tay‐
lor, 529 U.S. 362, 406 (2000). Otherwise, we defer to the state 
court’s  decision.  We  review  the  final  reasoned  opinion  by 
the  state  courts—in  this  case,  the  Illinois  Appellate  Court’s 
decision denying postconviction relief. See Charlton v. Davis, 
439 F.3d 369, 374 (7th Cir. 2006). 
   Kidd argues that the Illinois Appellate Court unreasona‐
bly applied Supreme Court precedent as to what constitutes 
a knowing and voluntary waiver. We must deny the writ if 
we can posit arguments or theories that could have support‐
ed the state court’s decision, and if fairminded jurists could 
disagree  about  whether  those  arguments  or  theories  are  in‐
consistent with Supreme Court holdings. Cullen v. Pinholster, 
131 S. Ct. 1388, 1402 (2011). 
A. Sufficiency of the trial court’s warnings 
    The  Sixth  Amendment  guarantees  a  criminal  defendant 
“the right to counsel at all critical stages of the criminal pro‐
cess,”  Iowa  v.  Tovar,  541  U.S.  77,  80–81  (2004),  but  also  the 
right  “to  proceed  without  counsel  when  he  voluntarily  and 
intelligently  elects  to  do  so.”  Faretta  v.  California,  422  U.S. 
806,  807  (1975).  The  defendant’s  waiver  of  counsel  must  be 
knowing, intelligent, and voluntary. Tovar, 541 U.S. at 88.  
16                                                      No. 12‐2614 

    The  Supreme  Court  has  said  that  a  waiver  is  “knowing 
and intelligent” when the defendant “knows what he is do‐
ing and his choice is made with eyes open.” Id. (quoting Ad‐
ams v. United States ex rel. McCann, 317 U.S. 269, 279 (1942)). 
However,  the  Court  has  “not  …  prescribed  any  formula  or 
script to  be  read  to a  defendant  who  states that he  elects  to 
proceed  without  counsel.”  Id.  Instead,  the  Court  has  in‐
structed that “[t]he information a defendant must possess in 
order  to  make  an  intelligent  election  …  will  depend  on  a 
range of case‐specific factors, including the defendant’s edu‐
cation  or  sophistication,  the  complex  or  easily  grasped  na‐
ture of the charge, and the stage of the proceeding.” Id. (cit‐
ing Johnson v. Zerbst, 304 U.S. 458, 464 (1938)). 
    Under this standard, the trial court’s warnings were suf‐
ficient. The court explicitly warned Kidd about “the hazards 
ahead.” Id. at 89. In their first colloquy, the judge explained 
to  Kidd  that  the  case  was  complex,  the  potential  conse‐
quences  were  grave,  the  time‐frame  before  trial  was  brief, 
and  the  challenges  of  representing  himself  were  many.  The 
judge told Kidd that he would need to perform all the tasks 
that  his  attorney,  Strunck,  had  performed  at  the  first  trial. 
The judge advised Kidd against proceeding pro se, told him 
to rethink this major decision, and gave him a week to do so. 
One week later, they engaged in another colloquy. The judge 
again  emphasized  the  short  timeline,  the  seriousness  of  the 
charges, the  fact  that Kidd faced the  death  penalty, and  the 
complexity of conducting his own defense. The court added 
that Kidd had the right to a lawyer, even if he could not af‐
ford  one.  The  court’s warnings  “rigorous[ly]  conveyed”  the 
dangers of Kidd’s choice. Id. (quoting Patterson v. Illinois, 487 
U.S. 285, 298 (1988) (internal quotation marks omitted)). 
No. 12‐2614                                                       17

B. Kidd’s subjective understanding 
   Kidd  argues  that  the  trial  court  did  not  sufficiently  de‐
termine  whether  Kidd  subjectively  understood  its  warnings. 
Even  if  a  person  of  ordinary  intelligence  would  have  real‐
ized the import of the court’s warnings, Kidd contends, the 
court  did  not  do  enough  to  confirm  that  Kidd  himself  took 
any meaning from them. 
    We  first  note  that  the  defendant’s  competence  to  waive 
counsel  is  a  separate  inquiry  from  whether  the  defendant’s 
waiver is knowing and voluntary. “The focus of a competen‐
cy inquiry is the defendant’s mental capacity; the question is 
whether  he  has  the  ability  to  understand  the  proceedings.” 
Godinez v. Moran, 509 U.S. 389, 401 n.12 (1993). “The purpose 
of the ‘knowing and voluntary’ inquiry, by contrast, is to de‐
termine whether the defendant actually does understand the 
significance  and  consequences  of  a  particular  decision  and 
whether the decision is uncoerced.” Id. 
    Kidd  has  already  lost  on  his  competency  claim.  The  Illi‐
nois Appellate Court held that the trial court had no reason 
to doubt his fitness to waive counsel; accordingly, the court 
committed  no  error  by  failing  to  order  a  competency  hear‐
ing.  See  Godinez,  509  U.S.  at  401  n.13  (“[A]  competency  de‐
termination  is  necessary  only  when  a  court  has  reason  to 
doubt  the  defendant’s  competence.”).  The  state  courts  also 
found  that  Kidd  was,  in  fact,  competent  at  the  time  of  his 
waiver and throughout trial, and our review does not extend 
to that determination. 
   But  even  accepting  that  Kidd  had  the  ability  to  under‐
stand  the  significance  and  consequences  of  his  waiver,  the 
question remains whether he actually understood the gravi‐
18                                                        No. 12‐2614 

ty  of  his  decision.  Kidd  argues  that  the  trial  court  did  not 
sufficiently  ascertain  this  fact.  He  suggests  that  if  the  trial 
court  had  conducted  a  meaningful  inquiry  into  his  medical 
history, current health, and mental capabilities, it might have 
learned  that  he  had  serious  cognitive  disabilities  and  was 
taking potentially mind‐altering medications.  
    The  Supreme  Court  was  clear  in  Godinez  that  a  court  is 
not  required  to  make  a  competency  determination  in  every 
case in which a defendant seeks to waive counsel. 509 U.S. at 
401  n.13.  However,  Kidd  seems  to  be  calling  for  something 
less  than  a  full‐fledged  competency  hearing.  He  suggests 
that the trial court should have asked him some questions de‐
signed to ascertain his ability to comprehend information—
questions  about  his  education,  mental  health  background, 
current  medical  conditions,  or  whether  he  was  on  medica‐
tion.  The  trial  court  did  not  ask  any  of  these  more  targeted 
questions in either waiver hearing. Instead, it explained the 
significance of the waiver and Kidd’s right to counsel, and at 
various  times  paused  and  asked  Kidd  whether  he  under‐
stood.  Kidd  responded  in  the  affirmative  each  time.  In 
Kidd’s view, the trial court “solely relied on Kidd’s word.” 
    Kidd  faces  a  substantial  hurdle  in  arguing  that  the  trial 
court  should  have  done  more:  the  combination  of  (1)  the 
standard  in  the  Antiterrorism  and  Effective  Death  Penalty 
Act of 1996 (AEDPA) and (2) the Supreme Court’s somewhat 
indeterminate guidance in this area. Under AEDPA, a court 
conducting  reasonableness  review  focuses  on  “whether  the 
state court’s application of clearly established federal law is 
objectively unreasonable,  not  whether  it  applied  clearly  estab‐
lished  federal  law  correctly.”  McCarthy  v.  Pollard,  656  F.3d 
478,  483  (7th  Cir.  2011).  Although  the  Supreme  Court  has 
No. 12‐2614                                                        19

called for a trial court’s pre‐waiver procedures to be “rigor‐
ous,” Patterson, 487 U.S. at 298, the Court “has not provided 
extensive direction on the nature of the rigorous restrictions 
…  and  procedures  that  a  court  must  observe.”  Smith  v. 
Grams,  565  F.3d  1037,  1046  (7th  Cir.  2009)  (brackets  and  in‐
ternal  quotation  marks  omitted).  Therefore,  we  have  said 
that a  trial  court’s  failure to formally inquire  into  a defend‐
ant’s background and subjective understanding is “not fatal” 
to finding a valid waiver. United States v. Todd, 424 F.3d 525, 
533 (7th Cir. 2005). Instead, we look to the specific facts and 
circumstances  of  each  case  to  determine  whether  the  trial 
court was justified in concluding that the defendant’s waiver 
was  knowing.  See  Johnson,  304  U.S.  at  464  (“The  determina‐
tion of whether there has been an intelligent waiver of right 
to  counsel  must  depend,  in  each  case,  upon  the  particular 
facts and circumstances surrounding that case, including the 
background, experience, and conduct of the accused.”). 
    Under  this  approach,  the  trial  court’s  evaluation  of 
Kidd’s  subjective  understanding  was  sufficiently  thorough. 
Kidd cannot identify one specific fact that should have alert‐
ed the court to his allegedly impaired faculties. There simply 
were  no  red  flags,  before  or  after  the  waiver.  As  the  state 
courts  repeatedly  noted,  Kidd  never  displayed  any  erratic 
behavior. The trial court found him lucid and responsive at 
all times. Moreover, Kidd does not allege that he or Strunck 
told the trial court that he was on medication until the post‐
trial  stage,  at  which  point  the  trial  court  did  not  believe 
Kidd. Kidd insists that because the court “was dealing with 
an epileptic, brain damaged, mentally retarded and mentally 
ill defendant,” it should have done more. But the court had 
no  reason  to  know  that  there  was  any  possibility  that  Kidd 
did not understand the significance of his actions. 
20                                                     No. 12‐2614 

     Several  considerations  support  the  trial  judge’s  conclu‐
sion.  First,  Kidd  represented  his  waiver  as  a  strategic  deci‐
sion. He told the judge on multiple  occasions  that it  was  in 
his “best interest” to represent himself because, in his view, 
witnesses had committed perjury during his first trial. When 
a  defendant’s  choice  appears  to  be  “a  strategic  decision  … 
made  so  that  he  could  pursue  the  case  as  he  desired,”  it 
tends to show that the choice was intelligently made. United 
States v. Volpentesta, 727 F.3d 666, 678 (7th Cir. 2013). Second, 
throughout his pretrial hearings, Kidd demonstrated that he 
was lucid and had some awareness of what conducting a de‐
fense required. He took steps—unprompted—to prepare for 
trial. During the August 23rd hearing, he asked the court for 
the transcript and a pass to the law library. He paid attention 
during  the  court’s  discussion  of  the  government’s  witness 
list,  and  interrupted  to  ask  whether  he  would  need  to  pre‐
pare  a  witness  list,  too.  He  expressed  dismay  at  a  deadline 
the court gave him, but said he would try his best to meet it. 
All of these statements tended to show that Kidd understood 
what  was  going  on  and  what  he  was  agreeing  to.  Finally, 
Kidd had already been through two capital murder trials; in 
fact, he had been through this exact trial before. A “defend‐
ant’s prior experience with the judicial system tends to show 
that he understood that the charge against him was  serious 
and  that  he  was  accepting  a  risk  by  representing  himself.” 
Todd, 424 F.3d at 533. 
    We  have  said  that  Johnson  v.  Zerbst’s  waiver  standard 
“can be met without a demonstration that the accused has a 
deep understanding of how counsel could assist him.” Unit‐
ed States v. Hill, 252 F.3d 919, 925 (7th Cir. 2001). This is not 
to discount the “serious and weighty responsibility” that tri‐
al courts have in determining whether a defendant knowing‐
No. 12‐2614                                                                     21

ly  waived  a  constitutional  right.  Von  Moltke  v.  Gillies,  332 
U.S. 708, 723 (1948).  This responsibility requires “a penetrat‐
ing and comprehensive examination of all the circumstances 
under which such a [waiver] is tendered.” Id. at 724. But the 
Constitution  only  requires  the  court  to  investigate  as  thor‐
oughly as the particular circumstances of the case require. Id. 
Here,  the  trial  court’s  investigation  was  as  thorough  as  the 
circumstances called for—and in any event, it was not objec‐
tively  unreasonable  for  the  Illinois  Appellate  Court  to  find 
the trial court’s investigation sufficient.4 
C. Whether Kidd’s condition prevented him from making 
   a knowing and intelligent choice 
     Kidd  also  argues  that  his  condition  did,  in  fact,  prevent 
him from making a knowing and intelligent choice. He states 
that “[c]learly, the drugs prescribed and taken had an effect 
on whether or not [he] knowingly and voluntarily waived … 
his right to counsel in his capital murder trial.” He also points 
to  the  expert  opinions  regarding  his  low  IQ,  the  possibility 
that he is mentally retarded, and his severe learning disabili‐
ties—all  of  which  establish,  he  claims,  that  he  lacked  the 
requisite mental capacity to waive counsel. 
   Kidd is precluded from arguing that he was not compe‐
tent  to  waive  counsel;  he  can  only  argue  that  although  he 
had the ability to understand his choice, his IQ and medica‐

                                                 
4  Indeed,  if  we  held  that  the  trial  court  was  required  to  inquire  into 

Kidd’s  mental  and  medical  history  on  the  facts  of  this  case,  we  would 
arguably be mandating that trial judges always ask these kinds of ques‐
tions  when  a  defendant  seeks  to  represent  himself.  That  would  be  the 
kind  of  one‐size‐fits‐all  script  that  the  Supreme  Court  explicitly  es‐
chewed in Tovar. See 541 U.S. at 92. 
22                                                        No. 12‐2614 

tion  prevented  him  from  actually  understanding  the  choice 
at  the  time  of  his  waiver.  The  factors  discussed  above—the 
strategic nature of Kidd’s decision, his presence of mind dur‐
ing  both  waiver  hearings,  and  the  fact  that  the  trial  court 
never had a reason to doubt his lucidity—indicate that it was 
not objectively unreasonable for the Illinois Appellate Court 
to  discount  Kidd’s  expert  testimony  in  light  of  what  oc‐
curred  on  the  record.  Even  Kidd’s  strongest  experts  could 
only  speculate  as  to  Kidd’s  state  of  mind  at  the  time  of  the 
waiver. As such, Kidd has not put forth “clear and convinc‐
ing  evidence”  to  rebut  the  state  court’s  factual  finding  that 
during the two weeks in which he persisted in his request to 
proceed pro se, Kidd understood the nature of his decision.  
    Kidd also argues  that he  was unable to serve  as an ade‐
quate substitute for an attorney, stating that he cannot read 
or write, has the vocabulary of a five year old, and has poor 
memory  and  communication  skills.  These  deficiencies,  he 
argues,  would  have  severely  hindered  him  in  his  ability  to 
complete  basic  trial  tasks,  let  alone  try  a  capital  case.  Yet 
when  it  comes  to  the  right  to  represent  oneself,  these  argu‐
ments  are  “not  relevant.”  Faretta,  422  U.S.  at  836 
(“[T]echnical legal knowledge, as such, [is] not relevant to an 
assessment of [the defendant’s] knowing exercise of the right 
to defend himself.”); id. at 834 (“It is undeniable that in most 
criminal  prosecutions  defendants  could  better  defend  with 
counsel’s  guidance  than  by  their  own  unskilled  efforts.”). 
Whether Kidd could effectively represent himself is unrelat‐
ed to whether his waiver was knowing and voluntary. 
D. Voluntariness of Kidd’s waiver 
   Kidd  also  claims  that  his  waiver  was  not  voluntary  be‐
cause he “felt pressured into representing himself.” Kidd felt 
No. 12‐2614                                                        23

that  he  had  “no  choice”  but  to  represent  himself  because 
Strunck  suggested  that  he  would  not  provide  help  and 
showed outright hostility toward Kidd. 
     The Supreme Court has said that a waiver is voluntary if 
it  uncoerced.  Godinez,  509  U.S.  at  401  n.12.  The  Illinois  Ap‐
pellate  Court  found  that  “the  record  does  not  support  de‐
fendant’s  contention  that  he  was  abandoned  and  forced  to 
proceed pro se.” This conclusion was not objectively unrea‐
sonable. 
    As  the  trial  court  noted,  it  had  observed  Strunck  and 
Kidd for over two years, throughout the first trial and after 
the remand. The court never had reason to doubt their viable 
working relationship. It is true that before Kidd requested to 
go  pro  se,  he  had  asked  for  private  counsel  instead  of 
Strunck. He said that he would rather that “anyone outside” 
of the public defender’s office handle his case. But when the 
court  asked  for  his  reasons,  Kidd  never  suggested  that  he 
and Strunck had a difficult relationship or that Strunck had 
abdicated his responsibilities. In fact, during the hearing on 
Kidd’s  motion  for  private  counsel,  he  acknowledged  that 
Strunck “did a well good job on this case.” Kidd said that he 
thought  he  would  have  a  better  chance  of  acquittal  with 
someone  other  than  a  public  defender—not  that  he  felt 
Strunck  had  abandoned  the  case.  Moreover,  Kidd  did  not 
mention Strunck during the two August hearings on his re‐
quest  to  waive  counsel.  Finally,  Kidd  invited  Strunck  to  re‐
turn as his counsel for sentencing and post‐trial motions. 
   Kidd  put  forth  affidavits  relaying  off‐record  interactions 
between  him  and  Strunck.  He  also  introduced  his  postcon‐
viction  attorney’s  observations  of  Strunck’s  hostile  attitude 
toward  Kidd.  But  the  Illinois  Appellate  Court  was  not  un‐
24                                                     No. 12‐2614 

reasonable in finding that the assertions in the affidavits did 
not outweigh what the trial court observed on record before 
and around the time of the waiver. This is especially true be‐
cause  several  allegations  in  the  affidavits  occurred  at  indis‐
tinct times or several years before or after Kidd’s waiver. The 
allegations in these affidavits are certainly troubling, if accu‐
rate;  but  on  this  mixed  record,  we  cannot  conclude  that  it 
was  unreasonable  for  the  state  court  to  discount  the  affida‐
vits in favor of the record evidence. 
                         III. Conclusion 
   For the foregoing reasons, we AFFIRM the denial of Kidd’s 
petition for a writ of habeas corpus.